UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 WILLIAM M. WINDSOR                               )
                                                  )
                       Plaintiff, pro se          )
                                                  )
                v.                                ) Civil Case No. 10-0197 (RJL)
                                                  )
 JUDGE ORINDA D. EVANS, et al.                    )
                                                  )
                       Defendants.                )


                                               1-r---
                              MEMORANDUM OPINION
                               (February ~, 2010) [# 3]

       This case is before the Court on plaintiffs Motion for a Temporary Restraining

Order and Preliminary Injunction. For the following reasons, plaintiffs motion is

DENIED and his Complaint DISMISSED.

       Plaintiff is a serial filer. His action in this Court arises out of litigation in the

Northern District of Georgia, where he was found to have engaged in "extreme

litigiousness." See Maid a/the Mist Corp. v. Alcatraz Media LLC, No. 06-714 (N.D.

Ga. Dec. 22, 2009). In fact, in the course of the Georgia litigation, plaintiff filed sixty-

two post-judgment motions. See id. at 1. While Judge Evans, who presided over the

Georgia litigation, addressed all sixty-two motions with great care, plaintiff was not

pleased with her rulings, all of which went against him. See id. As a result, plaintiff
initiated this action to request emergency injunctive relief against Judge Evans. 1 (See

CompI.   ~   1.)

        Plaintiffs motion for injunctive relief, and indeed the entirety of his Complaint,

cannot succeed because of the doctrine of judicial immunity. The majority of relief

plaintiff requests in his emergency motion seeks either to enjoin Judge Evans from

taking judicial acts, or to compel such acts. (See PI.' s Mot. at 44.) These claims

simply are not cognizable because a judge is immune from suit on all official judicial

acts, so long as the judge was not acting in the complete absence of all jurisdiction.

See Morales v. Waco, 502 U.S. 9,11-12 (1991). Here, there is no question that Judge

Evans had jurisdiction to decide plaintiffs motions; indeed, plaintiff does not even

challenge this. Accordingly, she cannot be a defendant to this suit. See id. at 11

(noting that judicial immunity is immunity from suit). For these reasons, plaintiffs

motion for injunctive relief, 2 and the entirety of his Complaint, must be dismissed

against Judge Evans and all other judicial defendants.

       The remaining defendants named in plaintiffs emergency motion and

Complaint must also be dismissed. With respect to these defendants, plaintiff has

failed to comply with the minimal pleading requirements of Rule 8(a) of the Federal



J Plaintiffs suit also names a host of other federal defendants, including another federal

district judge from the Northern District of Georgia, the United States Court of Appeals for
the Eleventh Circuit, the United States Attorney General, a number of United States
Congressmen, and others. (See CompI. at 1.)

2Pursuant to Local Rule of Civil Procedure 65.1, the Court determines that a hearing is not
necessary to resolve plaintiffs motion for injunctive relief. See Restor v. CIA, No. 04-2049,
2005 WL 486148 at *1 n.1 (D.D.C. Mar. 2, 2005).


                                               2
Rules of Civil Procedure. 3 Rather than providing a short and plain statement of his

claims against these defendants, plaintiff has submitted a 505 page Complaint which

utterly fails to give defendants "fair notice" of what his claims are and the grounds

upon which they rest. Conley v. Gibson, 355 U.S. 41, 47-48 (1957).

        Finally, with respect to the Maid of the Mist defendants, who were parties to the

Georgia litigation, it appears that plaintiffs attempt to sue them in this Court might be

a violation of an Order entered by Judge Evans on December 22,2009. See Maid of

the Mist Corp., No. 06-714 (N.D. Ga. Dec. 22, 2009). Accordingly, this case shall be

referred forthwith to the Northern District of Georgia so Judge Evans may consider

whether plaintiff is in contempt of her Order.

       For these reasons, plaintiff s motion for injunctive relief is DENIED and his

Complaint must be and is DISMISSED. An Order consistent with this Memorandum

Opinion will be issued separately.




                                                     United States District Judge




3  While pro se litigants are held to less stringent pleading standards than lawyers, see Haines
v. Kerner, 404 U.S. 519, 520 (1972), they nevertheless must comply with the Federal Rules of
Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987).


                                               3